Citation Nr: 1432778	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent from May 19, 2008 to July 14, 2010 and from December 1, 2010 forward for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion.

2. Entitlement to an initial rating in excess of 20 percent from May 19, 2008 to May 3, 2010 and from October 1, 2010 to April 29, 2011, and in excess of 40 percent from October 1, 2011 for lumbar spondylosis deformans, status post laminectomy L4-L5.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 5, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The October 2009 rating decision granted entitlement to service connection for a cervical spine disability and associated right and left upper extremity radiculopathy and a lumbar spine disability and associated right end left lower extremity radiculopathy.  In January 2010, the Veteran submitted a notice of disagreement with the October 2009 rating decision, along with evidence as to the severity of his neck and back disabilities.  At an April 2010 Informal Conference with a Decision Review Officer (DRO), the Veteran specifically limited his appeal to the disabilities of the neck and back involving limitation of motion.  Therefore, the Board does not have jurisdiction over the initial ratings assigned for the Veteran's bilateral upper and bilateral lower extremity radiculopathy.  

The initial ratings assigned in the October 2009 rating decision were 20 percent each for the cervical and lumbar spine disabilities.  After the Veteran's notice of disagreement was filed, a July 2010 rating decision assigned a temporary total evaluation for post-surgical convalescence pursuant to 38 C.F.R. § 4.30 for the cervical spine from July 14, 2010 to December 1, 2010 and for the lumbar spine from May 3, 2010 to October 1, 2010.  This decision also increased the initial rating for the cervical spine to 30 percent, effective from May 19, 2008 to July 14, 2010, and again effective December 1, 2010 upon cessation of the temporary total rating.  A December 2012 supplemental statement of the case assigned a temporary total evaluation from October 1, 2010 to April 29, 2011, and a 40 percent rating upon cessation of the temporary total rating for the lumbar spine disability.  The propriety of the temporary total evaluations has not been appealed by the Veteran.  However, as the ratings assigned prior to and after the temporary total evaluations are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Under the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), if a claim of TDIU is reasonably raised by the record during the pendency of an increased rating claim, the TDIU claim is part and parcel of the increased rating claim.  In a February 2014 rating decision, the RO granted TDIU, effective February 5, 2010, the date of the Veteran's informal claim for TDIU.  However, in his statement, the Veteran indicated that he had been declared unemployable by the VA Vocational Rehabilitation program in April 1997 and that he had been receiving Social Security Disability benefits since 2005.  Hence, the evidence raises the issue of entitlement to TDIU for the appeal period prior to February 5, 2010.  Therefore, the Board has included that issue on the cover page of this decision.

In December 2013, the Board remanded the appeal so that a video-conference hearing could be scheduled as requested on the Veteran's September 2010 substantive appeal (VA Form 9).  The hearing was scheduled for April 2014, but the Veteran did not attend.  As no further communication regarding a hearing has been received from the Veteran, the Board determines that his hearing request has been withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).  Further, as scheduling a hearing was the sole reason for the December 2013 remand, the Board finds that the RO substantially complied with the orders in the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU prior to February 5, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Although the Board is granting an increase to 40 percent for both the cervical spine and lumbar spine disabilities, there remains the possibility of a rating in excess of 40 percent and additional evidence that is relevant to that issue.  Therefore the Board is also remanding the issues of entitlement to a rating in excess of 40 percent for the cervical spine and lumbar spine disabilities.




FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, from May 19, 2008 to July 14, 2010 and from December 1, 2010, cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion manifested in forward flexion of the cervical spine to less than 15 degrees. 
	
2. Resolving all reasonable doubt in the Veteran's favor, from May 19, 2008 to May 3, 2010 and from October 1, 2010 to April 29, 2011, lumbar spondylosis deformans, status post laminectomy L4-L5 manifested in forward flexion of the lumbar spine to 30 degrees or less.
 
3. For the period from October 1, 2011 forward, lumbar spondylosis deformans, status post laminectomy L4-L5 manifested in forward flexion to no more than 30 degrees with incapacitating episodes totaling less than six weeks in 12 months and without ankylosis.  


CONCLUSIONS OF LAW
 
1. The criteria for a rating of 40 percent for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion have been met for the periods from May 19, 2008 to July 14, 2010 and from December 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5240 (2013).
 
3. The criteria for a rating in excess of 40 percent for lumbar spondylosis deformans, status post laminectomy L4-L5 have been met from May 19, 2008 to May 3, 2010 and from October 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5240 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A VA letter issued in February 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the reports of August 2009 and July 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

The Board observes that the Veteran indicated in February 2010 that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2005.  However, as these records pre-date the Veteran's claim for benefits for his cervical and lumbar spine by several years, they have no relevance to the rating assigned for those disabilities.  See 38 C.F.R. § 3.400.  For these reasons, the Board concludes that the Veteran is not prejudiced by the Board proceeding with a decision on his diabetic retinopathy claim without first obtaining his SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or insufficient to properly rate the relevant disability under the Rating Schedule. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4) . 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body; Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's cervical spine disability has been assigned a 30 percent rating from May 19, 2008 to July 14, 2010 and from December 1, 2010 forward.  His lumbar spine disability has been assigned a 20 percent rating from May 19, 2008 to May 3, 2010 and from October 1, 2010 to April 29, 2011, and a 40 percent rating from October 1, 2011.  These ratings have been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5240 (2013).  The Veteran contends that his functional impairment is greater than contemplated by the assigned ratings and that higher ratings are warranted throughout the appeal period.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2013).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Relevant evidence for this time period includes the reports of August 2009 and July 2012 VA examinations and VA and private treatment records.  Treatment notes show reports of back and neck pain, but otherwise do not provide information relevant to the rating criteria for the spine.

The August 2009 VA examiner observed that the Veteran walked with an antalgic gait.  There was lumbar flattening, but no other abnormal spinal curvatures.  Clinical examination revealed spasm, atrophy, guarding, pain with motion, tenderness, and weakness of the cervical spine, and guarding, pain with motion and tenderness of the thoracolumbar spine.  Cervical spine range of motion was flexion to 45 degrees, extension to 45 degrees, and left lateral rotation, right lateral rotation, right lateral flexion, and left lateral flexion each to 5 degrees.  Pain was present with range of motion, and the Veteran could not complete repetitions due to pain.  The examiner documented ankylosis of the C6-C7-T1 vertebra. 

Lumbar spine range of motion revealed flexion to 60 degrees, extension to 10 degrees, and left lateral rotation, right lateral rotation, right lateral flexion, and left lateral flexion each to 15 degrees.  Pain was present with range of motion, and after repetition, all ranges of motion of the lumbar spine were additionally limited with flexion decreased to 50 degrees.  The examiner reported that the Veteran's daily activities were moderately to severely affected by his disability.  

The July 2012 VA examiner noted spasm, guarding, pain with motion, and tenderness of the cervical spine.  Range of motion was documented to be 0 degrees in all movements due to pain.  The effect of the cervical spine disability on activities was documented to be severe.   X-rays showed evidence of the two previous spine surgeries at C1-C2 and C5-C7, but no ankylosis was reported. 

Lumbar spine range of motion revealed flexion to 30 degrees with pain beginning at 20 degrees.  Extension was to 0 degrees due to pain.  Left lateral rotation was to 10 degrees with pain at that point.  Right lateral rotation was to 10 degrees, 5 degrees with pain.  Left lateral flexion and right lateral flexion were each to 5 degrees with pain at that point.  With repetition, forward flexion was further limited to 20 degrees due to weakness, excess fatigability, and pain.  There was spasm, guarding, and tenderness.  The examiner indicated that the Veteran has IVDS that resulted in incapacitating episodes in the previous 12 months of at least four weeks, but less than 6 weeks.  Post-surgical scars were observed, but stated to not be painful or unstable or that covered an area greater than 39 cm.  

In addition to the above, there are private treatment notes and multiple reports from Dr. Quintos as to the Veteran's symptoms and his disabilities in general as known in the medical community.  Among these documents is a chart of range of motion taken on July 21, 2009.  The chart shows that Dr. Quintos measured forward flexion of the cervical spine at 14 degrees and forward flexion of the lumbar spine at 30 degrees.  

In light of the above, for the cervical spine, the Board determines that a rating of at least 40 percent is warranted throughout the appeal period.  On July 31, 2009, the Veteran's forward flexion was documented as being to 14 degrees, but at the August 2009 VA examination, it was reported to be 45 degrees.  The Board has no reason to doubt the July 2009 findings and considers that Dr. Quintos appears to be one of the Veteran's treating physicians for his spine.  Treatment notes dated prior to July 2009 discuss the Veteran's longstanding neck and back pain, but present no range of motion findings.  A higher rating could only be assigned for ankylosis of the cervical spine or, as the Veteran has IVDS, for incapacitating episodes due to IVDS.  Ankylosis of only the C6-C7-T1 vertebra was noted at the August 2009 VA examination, and the Veteran has experienced incapacitating episodes of only less than 6 weeks.  However, a rating in excess of 40 percent requires ankylosis of the entire cervical spine or incapacitating episodes of 6 weeks or more in the previous 12 months.  While the Veteran reportedly had no range of motion at the July 2012 VA examination, it was not due to ankylosis of the entire cervical spine.  Therefore, resolving all reasonable doubt in the Veteran's favor, a rating of 40 percent is granted for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion for the periods from May 19, 2008 to July 14, 2010 and from December 1, 2010 forward.

With respect to the lumbar spine, the Board finds that a rating of at least 40 percent is warranted throughout the appeal period.  On July 31, 2009, the Veteran's forward flexion was to no more than 30 degrees, while the August 2009 VA examiner reported forward flexion to documented as being to 14 degrees, but at the August 2009 VA examination, it was reported to be 60 degrees.  As with the cervical spine, the Board has no reason to doubt the July 2009 findings from Dr. Quintos.  Treatment notes dated prior to July 2009 also present no range of motion findings for the lumbar spine.  A rating in excess of 40 percent is not warranted at any time during the appeal period, as such a rating requires ankylosis of the thoracolumbar spine or incapacitating episodes of 6 weeks or more in the previous 12 months, and neither of these criteria is met.  Therefore, resolving all reasonable doubt in the Veteran's favor, a rating of 40 percent is granted for lumbar spondylosis deformans, status post laminectomy L4-L5 for the periods from May 19, 2008 to May 3, 2010 and from October 1, 2010.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's radiculopathy of the bilateral upper and bilateral lower extremities are already separately compensated.  The Veteran has surgical scars of the neck and back, but the scars were not found to be symptomatic; thus, separate ratings for scars is not appropriate.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  

The Veteran asserts that his cervical and lumbar spine symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated. 

The Board has also considered the doctrine of reasonable doubt. However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's service-connected cervical and lumbar spine disabilities manifest in pain, loss of range of motion and incapacitating episodes.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in movement.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Moreover, while the Veteran has been hospitalized for surgeries, he is not regularly hospitalized for everyday manifestations of his cervical and lumbar spine disabilities.  The Veteran is not employed; however, the extent to which these disabilities would interfere with employment is addressed by the assignment of TDIU.  Therefore, an extra-schedular rating for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion and lumbar spondylosis deformans, status post laminectomy L4-L5.is denied.


ORDER

Entitlement to a rating of 40 percent, but no greater, for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion for the periods from May 19, 2008 to July 14, 2010 and from December 1, 2010 forward is granted.

Entitlement to a rating of 40 percent, but no greater, for lumbar spondylosis deformans, status post laminectomy L4-L5 for the periods from May 19, 2008 to May 3, 2010 and from October 1, 2010 forward is granted.

REMAND

As indicated in the Introduction, the Board has determined that adjudication of entitlement to TDIU, prior to February 5, 2010, is required.  Therefore, the Board remands the issue for AOJ consideration.  As noted in the introduction, the Board is also remanding the issues of entitlement to ratings in excess of 40 percent for the Veteran's cervical spine and lumbar spine disabilities.

Additionally, the Veteran has referenced VA vocational rehabilitation records and Social Security records that must be obtained.  Additionally the most recent VA treatment records in the file are form July 2010 and more recent records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, an examination should be provided to determine the current severity of the Veteran's cervical spine and lumbar spine disability, as he has asserted they have worsened.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Obtain all treatment records for the Veteran from the VA Medical Center in Manila, Philippines, and all associated outpatient clinics dated from July 2010 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Contact the Social Security Administration and obtain all medical records and benefit decisions related to the Veteran claim for Social Security disability.  All attempts to obtain these records must be documented in the claims file.

4.  Thereafter schedule the Veteran for an examination to determine the extent of his cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion, and his lumbar spondylosis deformans, status post laminectomy L4-L5.  All necessary tests, including neurological testing if indicated, must be accomplished.

The examiner is also asked to address the functional effects of all of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation prior to February 5, 2010.  When offering that opinion the examiner should not consider the effects of age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that he must report for the examination and that failure to report may result in the denial of his claim.  38 C.F.R. § 6.555.

6.  Readjudicate the issues on appeal.  If any benefit remains denied issues an SSOC and return the case to the Board after providing the Veteran and his representative a reasons time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


